Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 07/18/2022, wherein the Amendment amended claim 1 and cancelled claims 4-5 and 10-15.
	Claims 1-3 and 6-9 are pending.
Election/Restrictions 
	Applicant elected Group I, a method of treating or preventing cardiovascular disease or condition, in the reply filed 02/25/2022.
	Claims 1-3 and 6-9 have been and are examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objections
	Applicant’s amendment to the specification that adds the term “in” between “32%” and “those” on page 1, lines 18-19, is sufficient to overcome this objection.  
35 U.S.C. § 102(a)(1) and (a)(2) WO 2015/172065 to Verkman (IDS 2/25/2022)
	Applicant’s amendment to claim 1 that adds the limitation of previous claim 4, DMTU as the urea transport inhibitor, is sufficient to overcome this rejection.

REJECTIONS MAINTAINED
Abstract
The abstract of the disclosure is objected to because of the phrase “This disclosure relates to”.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. See MPEP § 608.01(b).
Correction is required.  
Regarding this objection, Applicant argues that preferences provided in the MPEP have no basis in a statutory law, rule or regulation and that the Applicant’s provide authority to delete the first sentence of the abstract by an Examiner’s amendment.  
This response is noted.  If a notice of allowance is issued over the instant claims, the abstract can be amended by examiner’s amendment. 

NEW REJECTIONS
The below new rejections are necessitated by Applicant’s amendment to the claims.
These rejections are over the same prior art references relied upon in the previous Office Action.
These rejections specifically address the amendment to claim 1, which adds the limitation of previous claim 4, DMTU as the urea transport inhibitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/172065 to Verkman (published IDS, 2/25/22) in view of Estava (Biochim. Biophys Acta, published 2015—IDS, 2/25/22).
Verkman ‘065 teaches a method for treating a disease or disorder treatable by inhibiting the transport of urea in a subject by administering a small molecule UT-A urea transport inhibitor (abstract, pg. 73—claim 7).
Nephritic syndrome, acute renal failure, chronic renal insufficiency, azotemia, which is uremic syndrome, and congestive heart failure are diseases or disorders treatable by inhibiting the transport of urea (pgs. 73-76—claims 8, 19, pg. 10, lines 1-14).  Nephritic syndrome, acute renal failure, azotemia and chronic renal insufficiency are diseases of the kidney.
The small molecule UT-A urea transport inhibitors can be used in combination with diuretics (p. 15, lines 1-3).  By disrupting countercurrent mechanisms, UT inhibitors alone or in combination with loop diuretics induce a diuresis in states of refractory edema where conventional diuretics are not effective (pg. 35, line 24-28).  
The small molecule transport inhibitors specifically inhibit all urea transporters or interact with and inhibit only one subfamily of urea transporter (pg. 32, lines 1-3).  In one embodiment, at least one small molecule inhibitor inhibits the capability of a UT-B transporter to transport urea (pg. 31, lines 9-14).
Pharmaceutical compositions that comprise the urea transport inhibitors also contain other biologically active components (pg. 39, lines 17-27).  
While Verkman ‘065 teaches urea transporter inhibitors, Verkman ‘065 differs from that of the instantly claimed invention, in that it does not teach DMTU as a urea transport inhibitor.
Estava teaches DMTU as a diuretic that inhibits UT (urea transport protein)-A1 and UT-B (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the urea transport A and B inhibitors of Verkman ‘065 with the DMTU of Estava, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute the urea transport A and B inhibitors of Verkman ‘065 with DMTU, with a reasonable expectation of success, because Estava teaches DMTU as a urea transport A and B inhibitor, and the simple substitution of one known element, urea transport A and B inhibitors of Verkman ‘065, for another, DMTU, to obtain the predictable result of a compound that inhibits urea transport A and B proteins, is prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/172065 to Verkman (published IDS, 2/25/22) in view of Estava (Biochim. Biophys Acta, published 2015—IDS, 2/25/22), as applied to claims 1-2 and 6 above, and further in view of de Albuquerque (PTO-892).
Verkman ‘065 and Estava are applied as discussed in the above 35 USC 103 rejection.  
Verkman ‘065 further teaches that urea transport inhibitors are diuretics that increase solute clearance in states of fluid overload and hypertension (pg. 2, line 23-pg. 3, line 2).
While Verkman ‘065 and Estava teach the treatment of chronic renal insufficiency and congestive heart failure, Verkman ‘065 and Estava differ from the instantly claimed invention in that they do not teach uremic cardiomyopathy.
de Albuquerque teaches that cardiovascular disease is the leading cause of morbidity and mortality in chronic kidney disease (CKD).  CKD related cardiomyopathy is termed uremic cardiomyopathy (pg. 1).  One of the candidate factors suspected of contributing to uremic cardiomyopathy are uremic toxins (pg. 3, Col. 1).  The first description of a cardiomyopathy related to uremia was in 1967.  It highlighted the presence of significant cardiomegaly and the role of protein restricted diet in reversing it, based on data from uremic patients with very high urea levels (pg. 3, Col. 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the uremic cardiomyopathy of de Albuquerque as a disease or disorder treated by the methods of Verkman ‘065 and Estava, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify uremic cardiomyopathy as a disorder treated by the methods of Verkman ‘065 and Estava, with a reasonable expectation of success, because a) Verkman ‘065 teaches the treatment of chronic renal insufficiency and de Albuquerque teaches uremic cardiopathy as the leading cause of morbidity in chronic kidney failure, and b) Verkman ‘065 teaches that urea transport inhibitors are diuretics that increase solute clearance in states of fluid overload and hypertension, and de Albuquerque teaches uremic toxins as contributing to uremic cardiomyopathy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/172065 to Verkman (published IDS, 2/25/22) in view of Estava (Bichim. Biophys Acta, published 2015—IDS, 2/25/22) as applied to claims 1-2 and 6 above, and further in view of Mayo (PTO-892).
Verkman ‘065 and Estava are applied as discussed in the above 35 USC 103 rejection.  
While Verkman ‘065 and Estava teach loop diuretics, they differ from that of the instantly claimed invention in that they do not teach furosemide as a diuretic.
Mayo teaches furosemide as a loop diuretic (pg. 2).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the furosemide taught by Mayo as the loop diuretic of Verkman ‘065 and Estava, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify furosemide as the loop diuretic, with a reasonable expectation of success because Mayo teaches furosemide as a pharmaceutically acceptable loop diuretic.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/172065 to Verkman (published IDS, 2/25/22) in view of Estava (Biochim. Biophys Acta, published 2015—IDS, 2/25/22) as applied to claims 1-2 and 6 above, and further in view of AMA (PTO-892).
Verkman ‘065 and Estava are applied as discussed in the above 35 USC 103 rejection.  
Verkman ‘065 and Estava differ from the instantly claimed invention in that they do not teach antihypertensive agents.
AMA teaches angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and diuretics as treatments for heart failure.  Heart failure patients may need multiple medications.  Each one treats a different symptom or contributing factor.  Healthcare providers understand the medication and when, and how often and in what dosage to take them (pages 1-3).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and and/or diuretics of AMA, to the method of treating congestive heart failure of Verkman ‘065 and Estava, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to combine the angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and and/or diuretics of AMA, to the method of treating congestive heart failure of Verkman ‘065 and Estava, with a reasonable expectation of success, because AMA teaches that heart failure patients may need multiple medications to treat different symptoms or contributing factors.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/172065 to Verkman (published IDS, 2/25/22) in view of Estava (Biochim. Biophys Acta, published 2015—IDS, 2/25/22) as applied to claims 1-2 and 6 above, and further in view of Christiansen (PTO-892).
Verkman ‘065 and Estava are applied as discussed in the above 35 USC 103 rejection.  
Verkman ‘065 and Estava differ from that of  the instantly claimed invention, in that they do not teach subjects over 50, 60 or 65 years of age.
Christiansen teaches age-specific trends in incidence, mortality and comorbidities of heart failure in Denmark (title).  The mean age at onset of heart failure is 74 years old (pg. 1216-1217, 1221 and Table 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating heart failure of Verkman ‘065 and Estava in subjects 50, 60 or 65 years of age or older, as taught by Christiansen, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the method of treating heart failure of Verkman ‘065 and Estava in subjects 50, 60 or 65 years of age or older, with a reasonable expectation of success, because Christiansen teaches 74 years old as the mean age at onset of heart failure.

RESPONSE TO ARGUMENTS
	Applicant has pointed out the Examiner’s error in the previous Office Action—following the initial recitation of WO 2015/172065 to Verkman (IDS, 02/25/2022) in the 102 rejection, the WO document number was incorrectly referenced.  The 103 rejections that followed were in view of this initial 102 rejection as applied to claims 1-2 and 5-6, and the body of these 103 rejections continued to refer to WO 2015/172065 to Verkman as Verkman ‘065.  The error has been corrected in the instant Office Action.
	Regarding the rejection of Verkman ‘065 in view of Estrava, Applicant argues that Estrava does not report that N,N’-methylthiourea (DMTU) may be used to treat cardiovascular disease.
This argument is not persuasive because it argues against the reference individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The instant rejection is over Verkman ‘065 in view of Estrava, wherein Verkman ‘065 teaches the treatment of cardiovascular disease.  It would have been prima facie obvious to one of ordinary skill in the art to substitute the urea transport A and B inhibitors of Verkman ‘065 with the DMTU of Estava, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute the urea transport A and B inhibitors of Verkman ‘065 with DMTU, with a reasonable expectation of success, because Estava teaches DMTU as a urea transport A and B inhibitor, and the simple substitution of one known element, urea transport A and B inhibitors of Verkman ‘065, for another, DMTU, to obtain the predictable result of a compound that inhibits urea transport A and B proteins, is prima facie obvious.
Applicant argues that Verkman speculates that urea transporter A inhibitors “may” be used for treating refractory edema associated with cardiovascular, renal and metabolic disease, disorders and conditions.
This argument is not persuasive.  In addition to the abstract stating “provided herein are compounds that are urea transporter-A inhibitors that are useful for producing a strong diuretic response and may be used for treating refractory edema associated with cardiovascular, renal and metabolic diseases, disorders, and conditions,” claims 8 and 19 and page 10 of Verkman ‘065 recite congestive heart failure and hypertension as diseases and disorders that are treatable by inhibiting transport of urea in a subject.  
Applicant argues that whether DMTU could be used to treat a cardiovascular disease was unpredictable and that the FASEB Journal is a peer-reviewed journal and would not publish something considered obvious to a skilled artisan.
 
This argument is not persuasive.  These assertions are mere allegations that are not substantiated by supporting evidence.  Additionally, obviousness does not require absolute predictability, but a reasonable expectation of success.  See MPEP 2143.02.  In the instant case, both the compounds of Verkman ‘065 and the DMTU of Estava are known urea transport A and B inhibitors.  Therefore, there is a reasonable expectation that substituting one for the other would work, i.e., would inhibit urea A and B transport.  The simple substitution of one known element, urea transport A and B inhibitors of Verkman ‘065, for another, DMTU, to obtain the predictable result of a compound that inhibits urea transport A and B proteins, is prima facie obvious.
Regarding AMA, Applicant argues that it merely reports medications used to treat heart failure.
This argument is not persuasive because it argues against the reference individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The instant rejection is over Verkman ‘065 in view of Estrava, and further in view of AMA, wherein AMA is relied upon to teach angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and diuretics as treatments for heart failure.  One of ordinary skill in the art would have been motivated to combine the angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and and/or diuretics of AMA, to the method of treating congestive heart failure of Verkman ‘065 and Estrava, with a reasonable expectation of success, because AMA teaches that heart failure patients may need multiple medications to treat different symptoms or contributing factors.  
Regarding Christiansen, Applicant argues that it merely reports the prevalence of comorbidities in patients with heart failure.  
This argument is not persuasive because it argues against the reference individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The instant rejection is over Verkman ‘065 in view of Estrava, and further in view of Christiansen, wherein Christiansen is relied upon to teach that the mean age of onset of heart failure is 74 years old.  One of ordinary skill in the art would have been motivated to exemplify the method of treating heart failure of Verkman ‘065 and Estrava in subjects 50, 60 or 65 years of age or older, with a reasonable expectation of success, because Christiansen teaches 74 years old as the mean age at onset of heart failure. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622